Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user attribute information is the age of the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this specific case, Nguyen was brought in to teach the content information includes content genre and the settings are for different combinations of a plurality of users and a plurality of content genres (col. 3, line3 to col. 4, line 11; col. 4, line 32-50; col. 9, lines 26-39; and col. 13 line 17-40). All the other 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2007/0126884 in view of Nguyen et al., US 10,140,083.
	Regarding claim 1, Xu discloses an information processing device comprising: 
	circuitry configure to receive, as target data, a signal obtained by a sensing apparatus (figure 1-2, paragraph 6 and 18);  
	analyze target data based on the signal received to determine user identification including a user attribute information (paragraph 19-20 and 24);  
	retrieve, based on the user attribute information and content information being output from an image or audio output apparatus, stored output settings from a plurality of possible output settings appropriate for the users (paragraph 21 and 38-39); and
	control output setting related to image output or audio output to be the store output settings (paragraph 21 and 38-39).

	In an analogous art, Nguyen discloses the content information includes content genre and the settings are for different combinations of a plurality of users and a plurality of content genres (col. 3, line3 to col. 4, line 11; col. 4, line 32-50; col. 9, lines 26-39; and col. 13 line 17-40).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu’s device with the teachings of Nguyen. The motivation would have been to give the user the desire media settings for the benefit of providing good quality of service.

	Claims 16 and 18-19 are rejected on the same grounds as claim 1.

	Regarding claim 5, Xu and Nguyen disclose the information processing device according to claim 1, wherein the circuitry is configure to update stored contents of the output settings corresponding to a combination of the user identification information and content information by using user's operation information related to image output settings or audio output settings (Xu paragraph 21 and 38-42). 
 
	Regarding claim 14, Xu and Nguyen disclose the information processing device according to claim 1, wherein the output settings are image quality settings of an output image of an image output apparatus (Xu paragraph 21 and 38-42). 
 
	Regarding claim 15, Xu and Nguyen disclose the information processing device according to claim 1, wherein the output settings are settings of a sound volume or sound quality of an output sound of an audio output apparatus (Xu paragraph 21 and 38-42). 
 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nguyen in view of Conness et al., US 2014/0176813.
	Regarding claim 6, Xu and Nguyen disclose the information processing device according to claim 1.
	Xu and Nguyen are silent about in a case where a plurality of users has been detected on a basis of the user identification information, the circuitry is configure to select a target user, and makes the output settings corresponding to the target user.
	In an analogous art, Conness discloses in a case where a plurality of users has been detected on a basis of the user identification information, the circuitry is configure to select a target user, and makes the output settings corresponding to the target user (figures 3-5, paragraph 74).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu and Nguyen’s device with the teachings of Conness. The motivation would have been to be able to control the appliances with multiple devices for the benefit of providing good quality of service.
 
	Regarding claim 7, Xu, Nguyen and Conness disclose the information processing device according to claim 6, wherein the circuitry is configure to select a target user by using the user attribute information (Conness paragraph 74 and 109-111). 
 
	Regarding claim 8, Xu, Nguyen and Conness disclose the information processing device according to claim 6, wherein the circuitry is configure to select a target user by using information related to a concentration degree of a user (Conness paragraph 74 and 109-111). 
 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nguyen in view of Conness in view of Shkedi et al., US 2013/0036434.
	Regarding claim 10, Xu, Nguyen and Conness disclose the information processing device according to claim 6.
	Xu, Nguyen and Conness are silent about the circuitry is configure to select a target user by using information of a purchaser of a content that is being output from an image or audio output apparatus. 
	In an analogous art, Shkedi discloses the circuitry is configure to select a target user by using information of a purchaser of a content that was output from an image or audio output apparatus (paragraph 33).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Nguyen and Conness’ device with the teachings of Shkedi. The motivation would have been to properly selecting the user for the benefit of providing good quality of service.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nguyen in view of Conness in view of Mese et al., US 2018/0114509.
 	Regarding claim 11, Xu, Nguyen and Conness disclose the information processing device according to claim 6.
	Xu, Nguyen and Conness are silent about the circuitry is configure to select a target user by using information of a distance from an image or audio output apparatus. 

	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Nguyen and Conness’ device with the teachings of Mese. The motivation would have been to properly display the media for the benefit of helping the visually impaired.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nguyen in view of Kim et al., US 2017/0206398.
	Regarding claim 12, Xu and Nguyen disclose the information processing device according to claim 1.
	Xu and Nguyen are silent about the circuitry is configure to recognize a user's operation instruction from an input signal obtained by the sensing apparatus is performed.
	 In an analogous art, Kim discloses the circuitry is configure to recognize a user's operation instruction from an input signal obtained by the sensing apparatus is performed (paragraph 8, 103 and 107).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu and Nguyen’s device with the teachings of Kim. The motivation would have been to easily  identify the user for the benefit of providing quality of service.

 
	Regarding claim 13, Xu, Nguyen and Kim disclose the information processing device according to claim 12, wherein the circuitry is configure to determine contents of a user's operation instruction is performed by subjecting an audio input signal obtained by the sensing apparatus to language determination related to the output settings (Kim paragraph 8, 103 and 107). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nguyen in view of Mathews et al., US 2017/0094356.
	Regarding claim 17, Xu and Nguyen disclose the information processing device according to claim 16, wherein the circuitry is configure to transmit target data to an analytical engine, and obtains information for settings related to image output or audio output from the analytical engine (Xu figures 12 and 4). 
Xu and Nguyen are silent about an external analytical engine.
	 In an analogous art, Mathews discloses an external analytical engine (paragraph 63).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu and Nguyen’s device with the teachings of Mathews. The motivation would have been to have resources available at the client’s side for the benefit of providing a quick response when processing data.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421






/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421